76 N.Y.2d 872 (1990)
The People of the State of New York, Respondent,
v.
Michael Hopkins, Appellant.
Court of Appeals of the State of New York.
Decided September 18, 1990.
Edward J. Nowak, Public Defender (Brian Shiffrin of counsel), for appellant.
Howard R. Relin, District Attorney (Elizabeth Clifford of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*873MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's claim that he was denied his constitutional and statutory right to a particular jury chosen according to law, in whose selection he had a voice (People v Page, 72 N.Y.2d 69, 73) is not preserved for our review because defendant failed to object to the juror's dismissal at a time when the trial court could correct the claimed error. (CPL 470.05 [2].) Furthermore, the suppression court did not abuse its discretion in denying defendant's request for an adjournment (see, People v Singleton, 41 N.Y.2d 402, 405).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.